EXHIBIT 10.37

 

THE SECURITY REPRESENTED BY THIS INSTRUMENT HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 NOR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES
LAWS, SUCH SECURITY MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS QUALIFIED AND REGISTERED UNDER
APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS SUCH QUALIFICATION AND
REGISTRATION IS NOT REQUIRED.

 

GUARANTY AGREEMENT

 

This GUARANTY AGREEMENT (this “Guaranty”) is made as of this 22nd day of
November, 2017 by TERRA TECH CORP., a Nevada corporation, doing business in
California as 2040 Main Street Corp., whose address is 2040 Main Street, Suite
225, Irvine, CA 92614 (“Guarantor”), for the benefit of RD Carnegie LLC, a
Delaware limited liability company, whose address is c/o RD Advisors, 341 West
38th Street, Suite 800, New York, New York 10018 (together with its successors
and/or assigns, “Lender”).

 

W I T N E S S E T H:

 

A. Pursuant to that certain Secured Promissory Note, dated of even date
herewith, executed by 1815 Carnegie LLC, a California limited liability company
(“Borrower”) and payable to the order of Lender in the original principal amount
of Four Million Five Hundred Thousand Dollars ($4,500,000.00) (together with all
renewals, modifications, increases and extensions thereof, the “Note”), Borrower
has become indebted, and may from time to time be further indebted, to Lender
with respect to a loan (the “Loan”) which is made pursuant to that certain Loan
Agreement, dated of even date herewith, between Borrower and Lender (as the same
may be amended, modified, supplemented, replaced or otherwise modified from time
to time, the “Loan Agreement”). Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Loan Agreement.

 

B. Lender was not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees the payment and performance
to Lender of the Guaranteed Obligations (as herein defined).

 

C. Guarantor is the owner of direct or indirect beneficial interests in
Borrower, and Guarantor will directly benefit from Lender’s making the Loan to
Borrower.

 

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

 



  1

   



 

ARTICLE 1

NATURE AND SCOPE OF GUARANTY

 

Section 1.1 Guaranty of Obligation.

 

(a) Guarantor hereby irrevocably and unconditionally guarantees to Lender and
its successors and assigns the payment and performance of the Guaranteed
Obligations (as defined below) as and when the same shall be due and payable (or
to be performed), whether by lapse of time, by acceleration of maturity or
otherwise. Guarantor hereby irrevocably and unconditionally covenants and agrees
that it is liable for the Guaranteed Obligations as a primary obligor.

 

(b) As used herein, the term “Guaranteed Obligations” means all of Borrower’s
liabilities under the Note and the other Loan Documents, including the full and
timely payment of all of the Obligations.

 

Section 1.2 Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by Guarantor and shall continue to be effective
with respect to any Guaranteed Obligations arising or created after any
attempted revocation by Guarantor. The fact that at any time or from time to
time the Guaranteed Obligations may be increased or reduced shall not release or
discharge the obligation of any Guarantor to Lender with respect to the
Guaranteed Obligations. This Guaranty may be enforced by Lender and any
subsequent holder of the Note and shall not be discharged by the assignment or
negotiation of all or part of the Note.

 

Section 1.3 Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense of Borrower or any other party
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.

 

Section 1.4 Payment By Guarantor. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, immediately upon demand by Lender
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity or any other notice whatsoever, all such notices being hereby waived by
Guarantor, pay in lawful money of the United States of America, the amount due
on the Guaranteed Obligations to Lender at Lender’s address as set forth herein.
Such demand(s) may be made at any time coincident with or after the time for
payment of all or part of the Guaranteed Obligations and may be made from time
to time with respect to the same or different items of Guaranteed Obligations.
Such demand shall be deemed made, given and received in accordance with the
notice provisions hereof.

 

Section 1.5 No Duty To Pursue Others. It shall not be necessary for Lender (and
Guarantor hereby waives any rights which Guarantor may have to require Lender),
in order to enforce the obligations of Guarantor hereunder, first to (i)
institute suit or exhaust its remedies against Borrower or others liable on the
Loan or the Guaranteed Obligations or any other Person, (ii) enforce Lender’s
rights against any collateral which shall ever have been given to secure the
Loan, (iii) enforce Lender’s rights against any other guarantors of the
Guaranteed Obligations, (iv) join Borrower or any others liable on the
Guaranteed Obligations in any action seeking to enforce this Guaranty, (v)
exhaust any remedies available to Lender against any collateral which shall ever
have been given to secure the Loan, or (vi) resort to any other means of
obtaining payment of the Guaranteed Obligations, including, to the extent
California law is deemed to apply notwithstanding the choice of law set forth
herein, any of the foregoing which may be available to Lender by virtue of
California Civil Code Sections 2845, 2849, and 2850. Lender shall not be
required to mitigate damages or take any other action to reduce, collect or
enforce the Guaranteed Obligations.

 



  2

   



 

Section 1.6 Waivers. Guarantor agrees to the provisions of the Loan Documents
and hereby waives notice of (i) any loans or advances made by Lender to
Borrower, (ii) acceptance of this Guaranty, (iii) any amendment or extension of
the Note, the Deed of Trust, the Loan Agreement or any other Loan Document, (iv)
the execution and delivery by Borrower and Lender of any other loan or credit
agreement or of Borrower’s execution and delivery of any promissory note or
other document arising under the Loan Documents or in connection with the
Property, (v) the occurrence of (A) any breach by Borrower of any of the terms
or conditions of the Loan Agreement or any of the other Loan Documents, or (B)
an Event of Default, (vi) Lender’s transfer or disposition of the Guaranteed
Obligations, or any part thereof, (vii) the sale or foreclosure (or the posting
or advertising for the sale or foreclosure) of any collateral for the Guaranteed
Obligations, (viii) protest, proof of non-payment or default by Borrower, or
(ix) any other action at any time taken or omitted by Lender and, generally, all
demands and notices of every kind in connection with this Guaranty, the Loan
Documents, any documents or agreements evidencing, securing or relating to any
of the Guaranteed Obligations and/or the obligations hereby guaranteed.

 

Section 1.7 Payment of Expenses. In the event that Guarantor shall breach or
fail to timely perform any provisions of this Guaranty, Guarantor shall,
immediately upon demand by Lender, pay Lender all costs and expenses (including
court costs and reasonable attorneys’ fees) incurred by Lender in the
enforcement hereof or the preservation of Lender’s rights hereunder, together
with interest thereon at the Default Rate from the date requested by Lender
until the date of payment to Lender. The covenant contained in this Section
shall survive the payment and performance of the Guaranteed Obligations.

 

Section 1.8 Effect of Bankruptcy. In the event that pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment or any part thereof received by Lender in satisfaction of the Guaranteed
Obligations, as set forth herein, any prior release or discharge from the terms
of this Guaranty given to Guarantor by Lender shall be without effect and this
Guaranty shall remain (or shall be reinstated to be) in full force and effect.
It is the intention of Borrower and Guarantor that Guarantor’s obligations
hereunder shall not be discharged except by Guarantor’s performance of such
obligations and then only to the extent of such performance.

 

Section 1.9 Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
hereby unconditionally and irrevocably waives, releases and abrogates any and
all rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating Guarantor to the rights of
Lender), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from Borrower or any other party liable for the
payment of any or all of the Guaranteed Obligations for any payment made by
Guarantor under or in connection with this Guaranty or otherwise, until at one
(1) day after indefeasible repayment in full of the Debt (which shall include,
for the avoidance or doubt, any preference period under bankruptcy or similar
laws).

 



  3

   



 

ARTICLE 2

EVENTS AND CIRCUMSTANCES, NOT REDUCING

OR DISCHARGING GUARANTOR’S OBLIGATIONS

 

Guarantor hereby consents and agrees to each of the following and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following and waives any
common law, equitable, statutory or other rights (including, without limitation,
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

 

Section 2.1 Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Note, the Deed of Trust, the Loan Agreement, the other Loan Documents or any
other document, instrument, contract or understanding between Borrower and
Lender or any other parties pertaining to the Guaranteed Obligations or any
failure of Lender to notify Guarantor of any such action.

 

Section 2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Lender to Borrower or Guarantor.

 

Section 2.3 Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other Person at any time liable for
the payment of all or part of the Guaranteed Obligations; or any dissolution of
Borrower or Guarantor or any sale, lease or transfer of any or all of the assets
of Borrower or Guarantor or any changes in the direct or indirect shareholders,
partners or members, as applicable, of Borrower or Guarantor; or any
reorganization of Borrower or Guarantor.

 

Section 2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including, without limitation, the fact that (i) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(ii) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (iii) the officers or representatives executing the Note, the Deed of
Trust, the Loan Agreement or the other Loan Documents or otherwise creating the
Guaranteed Obligations acted in excess of their authority, (iv) the Guaranteed
Obligations violate applicable usury laws, (v) the Borrower has valid defenses,
claims or offsets (whether at law, in equity or by agreement) which render the
Guaranteed Obligations wholly or partially uncollectible from Borrower, (vi) the
creation, performance or repayment of the Guaranteed Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Guaranteed Obligations or executed in connection with the Guaranteed
Obligations or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (vii) the Note, the Deed of Trust,
the Loan Agreement or any of the other Loan Documents have been forged or
otherwise are irregular or not genuine or authentic, it being agreed that
Guarantor shall remain liable hereon regardless of whether Borrower or any other
Person be found not liable on the Guaranteed Obligations or any part thereof for
any reason.

 



  4

   



 

Section 2.5 Release of Obligors. Any full or partial release of the liability of
Borrower for the Guaranteed Obligations or any part thereof, or of any
co-guarantors, or of any other Person now or hereafter liable, whether directly
or indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support from any other Person, and Guarantor has not been induced
to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other Persons (including Borrower) will be
liable to pay or perform the Guaranteed Obligations or that Lender will look to
other Persons (including Borrower) to pay or perform the Guaranteed Obligations.

 

Section 2.6 Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.

 

Section 2.7 Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.

 

Section 2.8 Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations, or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.

 

Section 2.9 Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by each Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the
Guaranteed Obligations.

 

Section 2.10 Offset. Any existing or future right of offset, claim or defense of
Borrower against Lender, or any other party, or against payment of the
Guaranteed Obligations, whether such right of offset, claim or defense arises in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise.

 

Section 2.11 Merger. The reorganization, merger or consolidation of Borrower or
Guarantor into or with any other Person.

 



  5

   



 

Section 2.12 Preference. Any payment by Borrower to Lender is held to constitute
a preference under bankruptcy laws or for any reason Lender is required to
refund such payment or pay such amount to Borrower or to any other Person.

 

Section 2.13 Other Actions Taken or Omitted. Any other action taken or omitted
to be taken with respect to the Loan Documents, the Guaranteed Obligations or
the security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it being the
unambiguous and unequivocal intention of Guarantor that such Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

To induce Lender to enter into the Loan Documents and to extend credit to
Borrower, Guarantor represents and warrants to Lender as follows:

 

Section 3.1 Benefit. Guarantor is an Affiliate of Borrower, is the owner of a
direct or indirect interest in Borrower and has received, or will receive,
direct or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Obligations.

 

Section 3.2 Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral intended to be
created as security for the payment of the Note or Guaranteed Obligations;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.

 

Section 3.3 No Representation By Lender. Neither Lender nor any other party has
made any representation, warranty or statement to Guarantor in order to induce
such Guarantor to execute this Guaranty.

 

Section 3.4 Each Guarantor’s Financial Condition. As of the date hereof, and
after giving effect to this Guaranty and the contingent obligation evidenced
hereby, Guarantor (a) is and will be solvent, (b) has and will have assets
which, fairly valued, exceed its obligations, liabilities (including contingent
liabilities) and debts, and (c) has and will have property and assets sufficient
to satisfy and repay its obligations and liabilities, including the Guaranteed
Obligations.

 

Section 3.5 Proceedings; Enforceability; Legality. The execution, delivery and
performance by Guarantor of this Guaranty and the consummation of the
transactions contemplated hereunder do not and will not contravene or conflict
with any law, statute or regulation whatsoever to which Guarantor is subject, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the breach of, any indenture,
mortgage, charge, lien, contract, agreement or other instrument to which
Guarantor is a party or which may be applicable to Guarantor.

 



  6

   



 

Section 3.6 Consents. No consent, approval, authorization or order of any court
or Governmental Authority is required for the execution, delivery and
performance by Guarantor of, or compliance by Guarantor with, this Guaranty or
the other Loan Documents to which Guarantor is a party, or the consummation of
the transactions contemplated hereby or thereby, other than those which have
been obtained by Guarantor.

 

Section 3.7 Litigation; Full and Accurate Disclosure. There is no action, suit,
proceeding or investigation pending or, to the best of Guarantor’s knowledge,
threatened against Guarantor in any court or by or before any other Governmental
Authority which, if adversely determined, might materially and adversely affect
the condition (financial or otherwise) or business of Guarantor (including the
ability of Guarantor to carry out the obligations contemplated by this
Guaranty). There is no material fact presently known to Guarantor which has not
been disclosed to Lender which adversely affects, nor as far as Guarantor can
foresee, might adversely affect, the Property, the business, operations or
condition (financial or otherwise) of Borrower or Guarantor.

 

Section 3.8 Survival. All representations and warranties made by Guarantor
herein shall survive the execution hereof.

 

ARTICLE 4

SUBORDINATION OF CERTAIN INDEBTEDNESS

 

Section 4.1 Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, and whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be, created, or the manner in which they have been, or may
hereafter be, acquired by Guarantor. The Guarantor Claims shall include, without
limitation, all rights and claims of Guarantor against Borrower (arising as a
result of subrogation or otherwise) as a result of Guarantor’s payment of all or
a portion of the Guaranteed Obligations. So long as any portion of the
Obligations or the Guaranteed Obligations remain outstanding, Guarantor shall
not receive or collect, directly or indirectly, from Borrower or any other
Person any amount upon the Guarantor Claims.

 

Section 4.2 Claims in Bankruptcy. In the event of any receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceeding
involving Guarantor as a debtor, Lender shall have the right to prove its claim
in any such proceeding so as to establish its rights hereunder and receive
directly from the receiver, trustee or other court custodian dividends and
payments which would otherwise be payable upon Guarantor Claims. Guarantor
hereby assigns such dividends and payments to Lender. Should Lender receive, for
application against the Guaranteed Obligations, any dividend or payment which is
otherwise payable to Guarantor and which, as between Borrower and Guarantor,
shall constitute a credit against the Guarantor Claims, then, upon payment to
Lender in full of the Obligations and the Guaranteed Obligations, Guarantor
shall become subrogated to the rights of Lender to the extent that such payments
to Lender on the Guarantor Claims have contributed toward the liquidation of the
Guaranteed Obligations, and such subrogation shall be with respect to that
proportion of the Guaranteed Obligations which would have been unpaid if Lender
had not received dividends or payments upon the Guarantor Claims.

 



  7

   



 

Section 4.3 Payments Held in Trust. Notwithstanding anything to the contrary
contained in this Guaranty, in the event that Guarantor should receive any
funds, payments, claims and/or distributions which are prohibited by this
Guaranty, Guarantor agrees to hold in trust for Lender an amount equal to the
amount of all funds, payments, claims and/or distributions so received, and
agrees that it shall have absolutely no dominion over the amount of such funds,
payments, claims and/or distributions so received except to pay such funds,
payments, claims and/or distributions promptly to Lender, and Guarantor
covenants promptly to pay the same to Lender.

 

Section 4.4 Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach. Without the prior
written consent of Lender, Guarantor shall not (i) exercise or enforce any
creditor’s rights it may have against Borrower, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including, without limitation, the commencement of, or
the joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any liens, mortgages, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on the assets of
Borrower held by Guarantor. The foregoing shall in no manner vitiate or amend,
nor be deemed to vitiate or amend, any prohibition in the Loan Documents against
Borrower granting liens or security interests in any of its assets to any Person
other than Lender.

 

ARTICLE 5

COVENANTS

 

Section 5.1 Definitions. As used in this Article 5, the following terms shall
have the respective meanings set forth below:

 

(a) “GAAP” shall mean generally accepted accounting principles, consistently
applied.

 

Section 5.2 Intentionally Omitted.

 

Section 5.3 Prohibited Transactions. Guarantor shall not, at any time while a
default in the payment of the Guaranteed Obligations has occurred and is
continuing, either (i) enter into or effectuate any transaction with any
Affiliate on terms materially less favorable than would be obtained in an
arms-length transaction or (ii) sell, pledge, mortgage or otherwise transfer to
any Person any of Guarantor’s assets, or any interest therein, other than sales
of inventory in the ordinary course of business.

 



  8

   



 

Section 5.4 Financial Statements. Guarantor shall deliver to Lender:

 

(a) within ten (10) days after request by Lender, a complete set of Guarantor’s
financial statements; and

 

(b) within twenty (20) days after request by Lender, such other financial
information with respect to Guarantor as Lender may reasonably request.

 

Section 5.5 Additional Covenants.

 

(a) Litigation. Guarantor shall give prompt notice to Lender of any litigation
or governmental proceedings pending or threatened against Guarantor which might
materially adversely affect Guarantor’s condition (financial or otherwise) or
business (including Guarantor’s ability to perform its Obligations hereunder or
under the other Loan Documents to which it is a party).

 

(b) Patriot Act. Guarantor will use its good faith and commercially reasonable
efforts to comply with the Patriot Act and all applicable requirements of
Governmental Authorities having jurisdiction over Guarantor, including those
relating to money laundering and terrorism.

 

(c) Further Assurances. Guarantor shall, at Guarantor’s sole cost and expense:

 

(i) cure any defects in the execution and delivery of the Loan Documents to
which Guarantor is a party and execute and deliver, or cause to be executed and
delivered, to Lender such documents, instruments, certificates, assignments and
other writings, and do such other acts necessary or desirable, to correct any
omissions in the Loan Documents to which Guarantor is a party, as Lender may
reasonably require; and

 

(ii) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Guaranty and the other Loan Documents to which Guarantor is a
party, as Lender may reasonably require from time to time.

 

ARTICLE 6

MISCELLANEOUS

 

Section 6.1 Waiver. No failure to exercise, and no delay in exercising, on the
part of Lender, any right hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor any consent to any departure therefrom,
shall be effective unless in writing and no such consent or waiver shall extend
beyond the particular case and purpose involved. No notice or demand given in
any case shall constitute a waiver of the right to take other action in the
same, similar or other instances without such notice or demand.

 



  9

   



 

Section 6.2 Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by email or
by registered or certified mail, postage prepaid, return receipt requested, or
delivered by hand or by reputable overnight courier, addressed to the party to
be so notified at its address hereinafter set forth, or to such other address as
such party may hereafter specify in accordance with the provisions of this
Section 6.2. Any Notice shall be deemed to have been received: (a) three (3)
days after the date such Notice is mailed, (b) on the date of sending by email
if sent during business hours on a Business Day (otherwise on the next Business
Day), (c) on the date of delivery by hand if delivered during business hours on
a Business Day (otherwise on the next Business Day), and (d) on the next
Business Day if sent by an overnight commercial courier, in each case addressed
to the parties as follows:

 



If to Lender:

RD Carnegie LLC

c/o RD Advisors

341 West 38th Street, Suite 800

New York, New York 10018

Attn: Mikhail Gurevich

Email: mikhail@domcapllc.com

 

 

If to Guarantor:

1815 Carnegie LLC

2040 Main Street, Suite 225

Irvine, California 92614

Attn: Derek Peterson

Email: derek@terratechcorp.com



 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.

 



  10

   



 

Section 6.3 Governing Law; Jurisdiction; Service of Process. (a) THIS GUARANTY
WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY EACH GUARANTOR AND ACCEPTED
BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION RELATED HERETO,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS GUARANTY
AND/OR THE OTHER LOAN DOCUMENTS, AND THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR ANY GUARANTOR ARISING
OUT OF OR RELATING TO THIS GUARANTY MAY, AT LENDER’S OPTION, BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT
TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND EACH GUARANTOR
WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH GUARANTOR
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING. EACH GUARANTOR DOES HEREBY DESIGNATE AND
APPOINT:

 

Paracorp Incorporated

One Commerce Plaza

99 Washington Avenue, #805A

Albany, NY 12210-2822

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND EACH GUARANTOR AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO SUCH GUARANTOR IN THE MANNER PROVIDED HEREIN
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH
GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH
GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS AND WHICH SUBSTITUTE AGENT SHALL BE THE SAME AGENT DESIGNATED
BY BORROWER UNDER THE LOAN AGREEMENT), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN SHALL
AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GUARANTOR IN
ANY OTHER JURISDICTION.

 



  11

   



 

Section 6.4 Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

 

Section 6.5 Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party against whom such amendment is sought to be
enforced.

 

Section 6.6 Parties Bound; Assignment. This Guaranty shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Lender shall
have the right to assign or transfer its rights under this Guaranty in
connection with any assignment of the Loan and the Loan Documents. Any assignee
or transferee of Lender shall be entitled to all the benefits afforded to Lender
under this Guaranty. Guarantor shall have no right to assign or transfer its
rights or obligations under this Guaranty without the prior written consent of
Lender, and any attempted assignment without such consent shall be null and
void.

 

Section 6.7 Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.

 

Section 6.8 Recitals. The recitals and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

 

Section 6.9 Counterparts. To facilitate execution, this Guaranty may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

Section 6.10 Rights and Remedies. If Guarantor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor. The exercise
by Lender of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

 



  12

   



 

Section 6.11 Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY. THERE
ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.

 

Section 6.12 Waiver of Right To Trial By Jury. GUARANTOR HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE DEED OF TRUST, THE
LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.

 

Section 6.13 Cooperation. Guarantor acknowledges that Lender and its successors
and assigns may (i) sell this Guaranty, the Note and the other Loan Documents to
one or more third parties as a whole loan or as to interests therein, (ii)
participate the Loan secured by this Guaranty to one or more third parties, or
(iii) borrow funds and encumber Lender’s interest in this Guaranty, the Note,
and the other Loan Documents as collateral for such loan (the transactions
referred to in clauses (i) through (iii) are hereinafter each referred to as a
“Secondary Transaction”). Subject to the terms, conditions and limitations set
forth in the Loan Agreement, Guarantor shall at no material cost to Guarantor,
cooperate with Lender in effecting any such Secondary Transaction.

 

Section 6.14 Reinstatement in Certain Circumstances. If at any time any payment
of the principal of or interest under the Note or any other amount payable by
Borrower under the Loan Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, Guarantor’s obligations hereunder with respect to such payment shall
be reinstated as though such payment had been due but not made at such time.

 



  13

   



 

Section 6.15 Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this Guaranty may be used interchangeably in the singular or
plural form, (b) any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, (c) the word “Borrower” shall mean “each
Borrower and any subsequent owner or owners of the Property or any part thereof
or interest therein”, (d) the word “Lender” shall mean “Lender and any
subsequent holder of the Note”, (e) the word “Note” shall mean “the Note and any
other evidence of indebtedness secured by the Loan Agreement”, (f) the word
“Property” shall include any portion of the Property and any interest therein,
and (g) the phrases “attorneys’ fees”, “legal fees” and “counsel fees” shall
include any and all attorneys’, paralegal and law clerk fees and disbursements,
including, but not limited to, fees and disbursements at the pre-trial, trial
and appellate levels, incurred or paid by Lender in protecting its interest in
the Property, the Leases and/or the Rents and/or in enforcing its rights
hereunder.

 

Section 6.16 Additional Guarantor Waivers. To the extent California law applies,
Guarantor hereby waives all rights and defenses arising out of an election of
remedies by Lender even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for Guaranteed Obligations, has destroyed
Guarantor’s rights of subrogation and reimbursement against the principal by the
operation of Section 580d of the California Code of Civil Procedure or
otherwise. Specifically, and without in any way limiting the foregoing, each
Guarantor hereby waives any rights of subrogation, indemnification, contribution
or reimbursement arising under Sections 2846, 2847, 2848 and 2849 of the
California Civil Code or any right of recourse to or with respect to Borrower or
the assets or property of Borrower or to any collateral for the Loan. In
connection with the foregoing, until at least one (1) day after indefeasible
repayment in full of the Debt (which shall include, for the avoidance or doubt,
any preference period under bankruptcy or similar laws), Guarantor expressly
waives any and all rights of subrogation against Borrower, and Guarantor hereby
waives any rights to enforce any remedy which Lender may have against Borrower
and any right to participate in any collateral for the Loan. Guarantor
recognizes that, pursuant to Section 580d of the California Code of Civil
Procedure, Lender’s realization through nonjudicial foreclosure upon any real
property constituting security for Borrower’s obligations under the Loan
Documents could terminate any right of Lender to recover a deficiency judgment
against Borrower, thereby terminating subrogation rights which such parties
otherwise might have against Borrower. In the absence of an adequate waiver,
such a termination of subrogation rights could create a defense to enforcement
of this Guaranty against such parties. Guarantor hereby unconditionally and
irrevocably waives any such defense. In addition to and without in any way
limiting the foregoing, Guarantor hereby subordinates any and all indebtedness
of Borrower now or hereafter owed to Guarantor to all the indebtedness of
Borrower to Lender and agrees with Lender that until such time as Lender may
have no further claim against Borrower, Guarantor shall not demand or accept any
payment of principal or interest from Borrower, claim any offset or other
reduction of Guarantor’s obligations hereunder because of any such indebtedness
and shall not take any action to obtain any of the collateral for the Loan.
Further, Guarantor shall have no right of recourse against Lender by reason of
any action Lender may take or omit to take under the provisions of this Guaranty
or under the provisions of any of the Loan Documents. If any amount shall
nevertheless be paid to Guarantor by Borrower or another guarantor prior to
payment in full of the Guaranteed Obligations, such amount shall be held in
trust for the benefit of Lender and shall forthwith be paid to Lender to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured. The provisions of this paragraph shall survive any satisfaction and
discharge of Borrower by virtue of any payment, court order or any applicable
law, except payment in full of the Guaranteed Obligations. Without limiting the
foregoing, until at least one (1) day after indefeasible repayment in full of
the Debt (which shall include, for the avoidance or doubt, any preference period
under bankruptcy or similar laws), Guarantor waives (i) all rights of
subrogation, reimbursement, indemnification, and contribution and any other
rights and defenses that are or may become available to Guarantor by reason of
California Civil Code Sections 2787 to 2855, inclusive; (ii) any rights or
defenses Guarantor may have with respect to its obligations as a guarantor by
reason of any election of remedies by Lender; and (iii) all rights and defenses
that Guarantor may have because Borrower’s Debt is secured by real property.
This means, among other things, that Lender may collect from Guarantor without
first foreclosing on any real or personal property collateral pledged by
Borrower, and that if Lender forecloses on any real property collateral pledged
by Borrower (A) the amount of the debt may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price, and (B) Lender may collect from Guarantor even
if Lender, by foreclosing on the real property collateral, has destroyed any
rights Guarantor may have to collect from Borrower. This is an unconditional and
irrevocable waiver of any rights and defenses Guarantor may have because
Borrower’s debt evidenced by the Note is secured by real property. These rights
and defenses include, but are not limited to, any rights or defenses based upon
Section 580a, 580b, 580d or 726 of the California Code of Civil Procedure.

 



  14

   



 

Section 6.17 Conversion Right. At any time after an Event of Default, Borrower
may elect to convert the Outstanding Principal Balance of the Loan (including
any accrued but unpaid interest and any other sums which are due and payable
under the Note or the other Loan Documents which are then unpaid) into common
stock of Guarantor. The settlement and pricing of the conversion feature is to
be determined based on commercially reasonable determinations and adjustments in
accordance with ASC 815-40-15-7E. The intent of the parties is that the terms
and conditions of the conversion feature do not qualify as a derivative under
ASC 815; provided, however, that such conversion feature will include a default
penalty of 130% of principal and interest due and such shares must be delivered
within one Trading Day after the declaration of such Event of Default; and
provided, further, that neither the Borrower nor the Guarantor shall deliver
shares to the Lender if it would cause the Lender to beneficially own greater
than 4.99% of the number of shares of common stock of the Guarantor outstanding
immediately after giving effect to the issuance of shares of common stock to be
issued to the Lender in respect of such Event of Default. Guarantor will take
prompt steps to effectuate the conversion within the beneficial ownership
limitations provided for in this section and to issue the common stock to Lender
in such tranches as may be required to pay off the Note, and upon the
concurrence of the Lender, the Guarantor, and the Borrower that the shares of
common stock so issued have defeased the Note, the Note will be deemed paid in
full. The shares of common stock issued to Lender will be unrestricted, except
for restrictions imposed by Rule 144 of the Securities Act of 1933.

 

[NO FURTHER TEXT ON THIS PAGE]

 



  15

   



 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.

 



GUARANTOR:

 



 

TERRA TECH CORP., a Nevada corporation, doing business in California as 2040
Main Street Corp.

 



 

 

By:

 

 



Derek Peterson

 

 



Its Chief Executive Officer

 



 

 



16

